Citation Nr: 1130568	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-17 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to March 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from  June 2003 and September 2004 rating decisions from the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD.  In January 2005, the Veteran requested service connection for a "mental disorder."

A May 2005 rating decision denied service connection for major depressive disorder with psychotic features.  A notice of disagreement was received in October 2005.  A statement of the case was issued in April 2006.  A substantive appeal was received in June 2006.

On her substantive appeal, she requested a hearing before a decision review officer at the RO which was conducted in November 2006.  At her hearing, for the first time, the Veteran stated that she was raped in service which resulted in PTSD.  The Board remanded the claim in November 2009 for further development and consideration. 

When a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The claim has been recharacterized to encompass other psychiatric diagnoses.  


FINDING OF FACT

The competent evidence indicates that the Veteran has been diagnosed as having an acquired psychiatric disorder to include PTSD based on an in-service sexual assault.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her current psychiatric disorder was due to being raped in service, resulting in an intrauterine pregnancy.  

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The Veteran has presented a diagnosis of an acquired psychiatric disorder to include PTSD based on an inservice sexual assault.  She has received outpatient treatment for various psychiatric symptoms since service separation, and has been diagnosed with PTSD by VA personnel.  

A VA PTSD examination was conducted in March 2010.  After an examination and review of the Veteran's claims file, the examiner stated that the Veteran's PTSD, depressive disorder with psychotic features, and alcohol abuse were due to her inservice rape.  The examiner also stated that there was strong evidence of behavior changes, she never married and never had a relationship with a man in response to the inservice rape.  In addition, service treatment records show that the Veteran was in fact pregnant during separation from service and had an intrauterine pregnancy.  She submitted a statement from her brother who indicated that he was extremely upset when the Veteran informed him that she was raped.  Based on this evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's alleged stressor to be sufficiently corroborated.  A Veteran need only submit, or point the VA to, "independent evidence of the occurrence of a stressful event, [which] . . . implies his personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  

As the appellant has been diagnosed with psychiatric disorders based on a sufficiently corroborated in-service stressor event of sexual trauma, service connection for an acquired psychiatric disorder to include PTSD is warranted.

To the extent there may be any deficiency of VA's notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.  


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


